Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-10, 12-13, 15, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song (US-20170197350).
Regarding claim 1, Song teaches:
A system ([0097]; Fig. 14, #1400) comprising: 
a material feed system ([0076]; Fig. 11, #100), comprising: 
a material container ([0076]; Fig. 11, #106A and #106B) configured to contain a composite material ([0064]; Fig. 2E, #200); 
a material feed actuator ([0076]; Fig. 11, #102); and 
a nozzle coupled to the material container ([0077]; Fig. 12C, #110); 
a workpiece sensor ([0086]; Fig. 11, #130) configured to provide information about a workpiece ([0119]; Fig. 25, #2530); and 
a controller ([0119]; Fig. 15, #1502) configured to: 
receive, from the workpiece sensor, workpiece information, wherein the workpiece information is indicative of at least one surface of the workpiece ([0119]); and 
based on the workpiece information, cause the material feed actuator to apply a force to the composite material contained in the material container so as to extrude at least a portion of the composite material out of the nozzle and onto a surface of the workpiece ([0117] – [0120]).

Regarding claim 2, Song teaches the limitations of claim 1, which claim 2 depends on. Song further teaches:
further comprising a variable gate, wherein the controller is further configured to, based on the workpiece information, adjust at least one gate aperture blade of the variable gate so as to control a dimension of the composite material extruded out of the nozzle ([0123] – [0127]; Fig. 33, #2524).

Regarding claim 3, Song teaches the limitations of claim 1, which claim 3 depends on. Song further teaches:
comprising an extruded material sensor configured to provide extrusion information, wherein the extrusion information is indicative of a linear extrusion speed of the composite material extruded out of the nozzle ([0083]; Fig. 15, #111 and #121).

Regarding claim 6, Song teaches the limitations of claim 3, which claim 6 depends on. Song further teaches:
wherein the extruded material sensor comprises at least one of: a roller sensor, an encoder wheel sensor, a laser doppler sensor, or a camera ([0083]; Fig. 15, #121).

Regarding claim 7, Song teaches the limitations of claim 1, which claim 7 depends on. Song further teaches:
further comprising a vacuum system configured to maintain a desired vacuum level within the material container ([0079]).

Regarding claim 8, Song teaches the limitations of claim 1, which claim 8 depends on. Song further teaches:
wherein the workpiece sensor comprises a laser profilometer, wherein the workpiece information is indicative of at least one of: a depth, a width, or a cross- 

Regarding claim 9, Song teaches the limitations of claim 1, which claim 9 depends on. Song further teaches:
wherein the workpiece information is indicative of at least one of: a lead-in condition or a lead-out condition, wherein the controller is further configured to adjust the force applied to the composite material in the material container in response to determining the lead-in condition or the lead-out condition ([0105] – [0106]).

Regarding claim 10, Song teaches the limitations of claim 1, which claim 10 depends on. Song further teaches:
further comprising: a compaction roller configured to shape the composite material extruded out of the nozzle on the workpiece, wherein the controller is further configured to adjust a pressure applied by the compaction roller to the composite material extruded out of the nozzle ([0118]; Fig. 25, #2538).

Regarding claim 12, Song teaches:
A method comprising: 
receiving, from a workpiece sensor ([0086] and [0119]; Fig. 11, #130 and Fig. 25, #2530), workpiece information about at least one surface of a workpiece ([0119]); and 
based on the workpiece information, causing a material feed actuator ([0076]; Fig. 11, #102) of a material feed system ([0076]; Fig. 11, #100) to apply a force to a composite material ([0064]; Fig. 2E, #200) contained in a material container ([0076]; Fig. 11, #106A and #106B) so as to extrude at least a portion of the composite material out of a nozzle ([0077]; Fig. 12C, #110) coupled to the material container and onto a surface of the workpiece ([0119]).

Regarding claim 13, Song teaches the limitations of claim 12, which claim 13 depends on. Song further teaches:
wherein the workpiece sensor comprises a laser profilometer, and wherein the workpiece information is indicative of at least one of: a depth, a width, or a cross-sectional area of a cavity along a surface of the workpiece ([0105] – [0106]; Fig. 11, #130).

Regarding claim 15, Song teaches the limitations of claim 12, which claim 15 depends on. Song further teaches:
further comprising: based on the workpiece information, adjusting at least one gate aperture blade of a variable gate so as to control a dimension of the composite material extruded out of the nozzle ([0123] – [0127]; Fig. 33, #2524).

Regarding claim 18, Song teaches the limitations of claim 12, which claim 18 depends on. Song further teaches:
receiving, from a vacuum gauge, vacuum information about a vacuum level of the material container, wherein causing a material feed actuator of a material feed system to apply a force to a composite material contained in a material container is initiated in response to the vacuum information being indicative of the vacuum level of the material container being below a desired vacuum level ([0079] – [0080], [0084]).

Regarding claim 19, Song teaches the limitations of claim 12, which claim 19 depends on. Song further teaches:
further comprising: 
receiving, from the workpiece sensor, workpiece information that is indicative of at least one of a lead-in condition or a lead-out condition; and 
in response to determining the lead-in condition or the lead-out condition, adjusting the force applied to the composite material in the material container ([0105] – [0106]).

Regarding claim 20, Song teaches the limitations of claim 12, which claim 20 depends on. Song further teaches:
applying, with a compaction roller, a force to the composite material extruded out of the nozzle so as to form a desired shape of the composite material extruded out of the nozzle on the surface of the workpiece ([0118]; Fig. 25, #2538).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Song (US-20170197350), as applied to claim 1 above.
Regarding claim 11, Song teaches the limitations of claim 1, which claim 11 depends on. Song further teaches:
wherein the compaction roller comprises at least one of: a flat shape, a crown shape or a kinked shape. This modification would be obvious to one of ordinary skill in the art by a change of shape modification in the absence of a showing of criticality or unexpected results.

In re Dailey, 357 F.2d 669,149 USPQ47 (CCPA 1966). The court held that the configuration of the claimed container was found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. 

It has been held that a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art, In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v, Levous et aI., 3 USPQ 23.

Claims 4-5 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Song (US-20170197350), as applied to claims 3 and 12 above, and further in view of Mantell (US-20190030819).
Regarding claim 4, Song teaches the limitations of claim 3, which claim 4 depends on, but does not teach a movable stage coupled to the workpiece, however, Mantell, in a similar field of endeavor, three dimensional extrusion printing, teaches:
further comprising a movable stage coupled to the workpiece, wherein the controller ([0035]; Fig. 1, #128) is further configured to: 
move the movable stage such that a relative speed of the workpiece with respect to the material feed system is substantially the same as the linear extrusion speed of the composite material extruded out of the nozzle ([0035]; Fig. 1, #102).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Song to incorporate the teachings of Mantell and include a movable stage coupled to the workpiece. The purpose, as stated by Mantell, being to enable the detection and correction of extruder roll ([0004], line 25).

Regarding claim 5, Song in view of Mantell teaches the limitations of claim 4, which claim 5 depends on. Mantell further teaches:
wherein the controller is further configured to: move the movable stage, based on the workpiece information or the extrusion information, such that the composite material extruded out of the nozzle is aligned with a cavity along a surface of the workpiece ([0035]).

Regarding claim 16, Song teaches the limitations of claim 12, which claim 16 depends on. Song further teaches:
based on the workpiece information, adjusting at least one gate aperture blade of a variable gate so as to control a dimension of the composite material extruded out of the nozzle ([0123] – [0127]; Fig. 33, #2524).


moving a movable stage coupled to the workpiece such that a relative speed of the workpiece with respect to the material feed system is substantially the same as the linear extrusion speed of the composite material extruded out of the nozzle.

However, Mantell, in a similar field of endeavor, three dimensional extrusion printing, teaches:
moving a movable stage coupled to the workpiece such that a relative speed of the workpiece with respect to the material feed system is substantially the same as the linear extrusion speed of the composite material extruded out of the nozzle ([0035]; Fig. 1, #102).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Song to incorporate the teachings of Mantell and include a movable stage coupled to the workpiece. The purpose, as stated by Mantell, being to enable the detection and correction of extruder roll ([0004], line 25).

Regarding claim 17, Song teaches the limitations of claim 12, which claim 17 depends on, but does not teach moving a movable stage coupled to the workpiece such that the composite material extruded out of the nozzle is aligned with a cavity along a surface of the workpiece, however, Mantell, in a similar field of endeavor, three dimensional extrusion printing, teaches:
based on the workpiece information or extrusion information indicative of a linear extrusion speed of the composite material out of the nozzle, moving a movable stage coupled to the workpiece such that the composite material extruded out of the nozzle is aligned with a cavity along a surface of the workpiece ([0035]; Fig. 1, #102).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Song to incorporate the teachings of Mantell and include a movable stage coupled to the workpiece such that the composite material extruded out of the nozzle is aligned with a cavity along a surface of the workpiece. The purpose, as stated by Mantell, being to enable the detection and correction of extruder roll ([0004], line 25).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Song (US-20170197350), as applied to claim 12 above, and further in view of Hwang (US-20140264991).
Regarding claim 14, Song teaches the limitations of claim 12, which claim 14 depends on, but does not teach filtering the workpiece information with at least one of a moving average or a Fast Fourier Transform, however, Hwang, in a similar field of endeavor, a system and method for polymer extrusion, teaches:
further comprising filtering the workpiece ([0021]; Fig. 1, #44) information with at least one of a moving average or a Fast Fourier Transform ([0032]; Fig. 2, #202).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrien J Bernard whose telephone number is (571)272-1384.  The examiner can normally be reached on M-R, from 7:30a.m.-4:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/A.B./Examiner, Art Unit 1741                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748